DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Silberbach et al. 2019/0240025 in view of Hammer 2017/0156854.  
Regarding claim 1, Silberbach et al. discloses: Silberbach et al. teaches methods of producing valve leaflets and utilizes computer aided geometric design arts for defining surfaces such as spline, Bezier, b-spline, or NURBS surfaces (see [0091]). However Silberbach et al. does not specify a valve height; or a leaflet coaptation “height”.  
Hammer teaches a replacement valve leaflet (abstract), defining variable parameters of the replacement valve leaflet, the variable parameters comprising: a valve height; a leaflet coaptation height ([0026; 0039; 0045]). 

	Regarding claim 2 see [0119] for modeling computer-aided design software; Regarding claim 3 see abstract and full disclosure for aortic valve assembly; Regarding claim 4 Hammer teaches the use of deploying valves via catheter (see [0046]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Silberbach et al. and deploy the prosthetic valve in a trans-catheter technique as it is well known that prosthetic valve leaflets to be made from thinner materials, are designed for catheter deployment and would result in faster recovery times for the patient. Regarding claims 5-6 the valve may be made from tissue (see [0076]); or a polymeric material [0115]. Regarding claims 7-8 see supra.

4.	Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Silberbach et al. 2019/0240025 in view of Hammer 2017/0156854 and further in view of Parr 2021/0205099. 
 Silberbach et al. 2019/0240025 in view of Hammer 2017/0156854 have been disclosed supra however do not specify: “….a second set of two control points for a second B-spline plane tangent to a frame of the valve; creating iterations of potential 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        October 22, 2021